department of the treasury internal_revenue_service washington d c date o f f ic e o f c h ief c o u n sel number info release date cc tege eoeg et1 stackney cor-132273-01 dear this letter follows up the telephonic conversation that you had with stephen tackney of this office on date regarding your date correspondence you have asked for information regarding the application of the federal_insurance_contributions_act fica tax upon a firm’s termination of the use of a professional_employer_organization peo to administer the firm’s payroll benefits and human resource functions specifically you question whether upon a termination in the middle of the calendar_year and a worker’s corresponding movement from the peo’s payroll to the firm’s payroll the firm may include the peo’s payments to that worker earlier in that calendar_year in the worker’s fica wage_base based on the conversation that you had with mr tackney i am enclosing a copy of the chief_counsel_advice irs cca lexis date which discusses the application of the fica wage_base upon the movement of a worker from a firm’s payroll to a peo’s payroll the same issues discussed in the advice arise in the movement of the worker from the peo’s payroll back to the firm’s payroll so the advice addresses the issues you have raised apart from the procedure for issuing a formal opinion as described in revproc_2001_1 2001_1_irb_1 the internal_revenue_service is not able to provide binding legal advice applicable to particular taxpayers furthermore because the relationships between the worker the firm and the peo may differ materially in separate cases any ruling or other opinion will depend on the facts of the relevant case and should not be relied upon as to other taxpayers we are able however to provide general information including the enclosed chief_counsel_advice which provides extensive analysis of the issues raised in your correspondence the fica wage_base cor-132273-01 the fica tax is composed of the old age survivors and disability insurance oasdi taxes imposed under sec_3101 and sec_3111 also commonly known as social_security_taxes and the hospital_insurance_tax imposed by sec_3101 and sec_3111 also known as medicare taxes the fica tax is imposed on wages as defined in sec_3121 of the code under sec_3121 for purposes of the oasdi portion of fica the term wages does not include that part of the remuneration paid_by an employer to an employee within any calendar_year which exceeds the applicable annual wage_base under sec_31_3121_a_1_-1 of the employment_tax regulations for an employee who receives remuneration from more than one employer the annual wage_base does not apply to the aggregate remuneration received from all of such employers but instead applies separately to the remuneration received during such calendar_year from each employer under sec_6413 of the code the employee may claim a credit for excess oasdi taxes withheld because of employment with more than one employer however as the legislative_history makes clear this credit applies only to employees and not to employers see s rep no 76th cong 1st sess pincite and h_r conf_rep no 76th cong 1st sess pincite application of the fica wage_base to peo’s the calculation of the fica wage_base generally is based upon the common_law employer therefore whether the firm must use a new and separate fica wage_base when the worker returns to the firm’s payroll from the peo’s payroll generally will depend upon whether the peo was the worker’s common_law employer during the period the peo paid the worker’s wages although the contract between the peo and the firm typically designates the peo as the common_law employer for purposes of the fica tax the parties’ contractual designation is not determinative rather the identification of the common_law employer or employers requires an analysis of the particular facts of a given case employment with related employers in your correspondence you have also questioned how the fica wage based should be applied in the case of workers who move from one employer to a related employer eg a parent or subsidiary_corporation if the worker moves from providing services to one common_law employer to providing services to another common_law employer the second employer_generally must apply a new and separate wage_base in calculating the fica tax even if the employers are related in certain situations however the use of a single wage_base for all of an employee’s earnings from related entities may be warranted for example if the employee engages in concurrent cor-132273-01 employment with more than one related_entity the related entities may qualify for and elect to use a common_paymaster under sec_3121 of the code resulting in a single wage_base for the employee thus there is no single rule applicable to all workers receiving payments from related firms rather the identification of the common_law employers as well as the application of the common_paymaster and other rules requires an analysis of the particular facts of a given case also please note that a peo generally will not be considered a related_entity to the client firm because there will be no shared ownership we hope this information has been helpful in responding to your concerns if you have any questions or require additional information please contact stephen tackney irs id at sincerely michael a swim chief employment_tax branch office of associate chief_counsel tax exempt and government entities enclosure
